         Case 3:13-cv-00150-BAJ-EWD             Document 107        02/27/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF LOUISIANA

TROY LILLIE, et al,                         *               CIVIL ACTION NO. 3:13-cv-00150
                                            *
                                            *
                        Plaintiffs,         *
                                            *
      VERSUS                                *               JUDGE Brian A. Jackson
                                            *
STANFORD TRUST COMPANY, et al.,             *
                                            *
                        Defendants.         *               MAGISTRATE Erin Wilder-Doomes
___________________________________________ *
                                            *
ROBERT C. AHDERS,                           *
                                            *               CIVIL ACTION NO. 3:16-cv-00801
                        Plaintiffs,         *
                                            *               JUDGE Brian A. Jackson
      VERSUS                                *
                                            *
SEI PRIVATE TRUST COMPANY, et al.,
                                            *               MAGISTRATE Erin Wilder-Doomes
                        Defendants.         *
                                            *
*********************************************

         SEI INVESTMENTS COMPANY AND SEI PRIVATE TRUST COMPANY’S
                     MOTION FOR A STATUS CONFERENCE

Lillie
                                                  1.

         Plaintiffs first filed the Lillie suit in 2009 against Stanford Trust Company, the Louisiana

Office of Financial Institutions, and SEI.

                                                  2.

         Plaintiffs voluntarily dismissed the Stanford Trust Company as a defendant.

                                                  3.

         The Louisiana District Court granted class certification, and thereafter Plaintiffs amended

to add SEI’s insurers.
         Case 3:13-cv-00150-BAJ-EWD             Document 107       02/27/19 Page 2 of 3



                                                  4.

         SEI’s insurers removed the case to Federal Court and the matter was transferred to the

Northern District of Texas as part of multidistrict litigation.

                                                  5.

         The MDL court severed the claims against the Louisiana Office of Financial Institutions

and remanded them to state court.

                                                  6.

         In the MDL court proceedings after the severing of the claims against SEI, all claims by

Plaintiffs seeking to hold SEI primarily liable were dismissed.

                                                  7.

         Plaintiffs’ single remaining claim seeks to hold SEI secondarily liable under the

Louisiana Securities Law, La. Rev. Stat. § 51:714B.

                                                  8.

         SEI filed a Motion for Summary Judgment on the Plaintiffs’ remaining claim. The

Motion has been fully briefed. Plaintiffs have also filed a Motion to Dismiss SEI’s Motion for

Summary Judgment. That Motion is also fully briefed.

Ahders

                                                  9.

         The Ahders suit consists of those Plaintiffs who opted out of the Lillie class. The Ahders

action has generally followed Lillie.




                                                  2
       Case 3:13-cv-00150-BAJ-EWD             Document 107        02/27/19 Page 3 of 3



       SEI requests an in-person status conference with the Court to discuss how best to manage

this long running litigation. For the reasons described more fully in the accompanying

memorandum, SEI believes the Court’s initial focus should be on addressing the fully briefed

Motion for Summary Judgment.



Dated: February 27, 2019                             Respectfully submitted,


 Of Counsel:                                         /s/ Michael H. Rubin______
 J. Gordon Cooney, Jr.                               Michael H. Rubin (10833)
 Kenneth A. Polite, Jr. (33317)                      Juston M. O’Brien (26447)
 Ryan P. McCarthy                                    McGlinchey Stafford PLLC
 (Motion for Admission Pro Hac Vice pending)         301 Main Street, 14th Floor
 Morgan, Lewis & Bockius LLP                         Baton Rouge, LA 70801
 Philadelphia, PA 19103-2921                         Telephone: (225) 383-9000
 Telephone: (215) 963-5000                           Facsimile: (225) 343-3076
 Facsimile: (215) 963-5001                           mrubin@mcglinchey.com
                                                     jobrien@mcglinchey.com




                                CERTIFICATE OF SERVICE

       I certify that on this 27th day of February, 2019, a copy of this pleading was filed

electronically with the Clerk of Court using the CM/ECF system. Notice of this filing will be

sent to all known counsel of record by operation of the court’s CM/ECF system.



                              /s/ Michael H. Rubin




                                                3
